Order entered on August 6, 1975, in the Supreme Court, New York County, unanimously modified, on the law, as hereinafter indicated, and as so modified is otherwise affirmed, without costs to either party. There are issues of fact to be resolved at trial as Special Term correctly noted in its order dated July 31, 1975. However, in reviewing the record, we find that the appellant Galewitz acted solely in his capacity as president of the corporation and therefore did not assume any individual liability. Under those circumstances, plaintiff’s suit against Galewitz should have been dismissed. Thus the order entered below should be modified to the extent of dismissing the complaint and severing the action as against Galewitz, and otherwise affirmed. Concur—Markewich, J. P., Lupiano, Birns, Capozzoli and Lane, JJ.